Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Bryan
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        R.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Hepler
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4846
     Individual Taxpayer
     Identification number
     (ITIN)




                Case 2:19-bk-06246-PS
Official Form 101
                                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                               Desc   page 1
                                          Main Document                  Page 1 of 134
Debtor 1   Bryan R. Hepler                                                                           Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification    I have not used any business name or EINs.
     Numbers (EIN) you have                                                                      I have not used any business name or EINs.
     used in the last 8 years
                              DBA Bryan Hepler Golf, LLC dba Tathata
                                 Golf
     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 7960 Hayden Road
                                 Apt. B201
                                 Scottsdale, AZ 85258
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Maricopa
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




                Case 2:19-bk-06246-PS
Official Form 101
                                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                          Desc         page 2
                                          Main Document                  Page 2 of 134
Debtor 1    Bryan R. Hepler                                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




               Case 2:19-bk-06246-PS
Official Form 101
                                         Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                              Desc        page 3
                                         Main Document                  Page 3 of 134
Debtor 1    Bryan R. Hepler                                                                                Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




                Case 2:19-bk-06246-PS
Official Form 101
                                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                           Desc        page 4
                                          Main Document                  Page 4 of 134
Debtor 1    Bryan R. Hepler                                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




                Case 2:19-bk-06246-PS
Official Form 101
                                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc         page 5
                                          Main Document                  Page 5 of 134
Debtor 1    Bryan R. Hepler                                                                               Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Bryan R. Hepler
                                 Bryan R. Hepler                                                   Signature of Debtor 2
                                 Signature of Debtor 1


                                 Email Address of Debtor 1                                         Email Address of Debtor 2

                                 Executed on     May 21, 2019                                      Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY

               Case 2:19-bk-06246-PS
Official Form 101
                                         Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                Desc        page 6
                                         Main Document                  Page 6 of 134
Debtor 1   Bryan R. Hepler                                                                                Case number (if known)



For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Thomas G. Luikens                                              Date         May 21, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Thomas G. Luikens 004584
                                Printed name

                                THOMAS G. LUIKENS, P.C.
                                Firm name

                                2700 N. Third Street, Suite 2005
                                Phoenix, AZ 85004-4602
                                Number, Street, City, State & ZIP Code

                                Contact phone     602-277-4849                               Email address         tom@thomasluikens.com
                                004584 AZ
                                Bar number & State




               Case 2:19-bk-06246-PS
Official Form 101
                                         Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc         page 7
                                         Main Document                  Page 7 of 134
                                               Certificate Number: 15725-AZ-CC-032279463


                                                             15725-AZ-CC-032279463




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 11, 2019, at 2:18 o'clock PM EST, Bryan Hepler
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the District of Arizona, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 11, 2019                      By:      /s/Melissa James


                                               Name: Melissa James


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).


Case 2:19-bk-06246-PS        Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59              Desc
                             Main Document    Page 8 of 134
 Fill in this information to identify your case:

 Debtor 1                   Bryan R. Hepler
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              19,914.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              19,914.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              15,260.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                2,610.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          7,756,323.04


                                                                                                                                     Your total liabilities $             7,774,193.04


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                5,300.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,216.86

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                              Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                       Desc
                                                                    Main Document    Page 9 of 134
 Debtor 1      Bryan R. Hepler                                                            Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              2,610.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 2,610.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                            Desc
                                                              Main Document   Page 10 of 134
 Fill in this information to identify your case and this filing:

 Debtor 1                    Bryan R. Hepler
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF ARIZONA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        McCormick Ranch Golf Club, Inc.                                                Single-family home                         Do not deduct secured claims or exemptions. Put
        7505 E. McCormick Ranch Golf Club                                              Duplex or multi-unit building
                                                                                                                                  the amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                        Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Scottsdale                        AZ        85258-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                                          $0.00                     $0.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other     Lease                            (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenancy interest in commercial lease
        Maricopa                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                               $0.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                                   Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                          Desc
                                                                         Main Document   Page 11 of 134
 Debtor 1        Bryan R. Hepler                                                                                    Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Jeep                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Cherokee Laredo                                 Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  66,208                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $13,944.00                 $13,944.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $13,944.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Furniture, kitchenware, linens                                                                                                    $800.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    1 TV                                                                                                                              $100.00


                                    1 computer                                                                                                                        $600.00


                                    1 laptop                                                                                                                          $200.00


                                    1 phone                                                                                                                           $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                Desc
                                                              Main Document   Page 12 of 134
 Debtor 1         Bryan R. Hepler                                                                                             Case number (if known)

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                            Tennis racket                                                                                                             $200.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Man's wardrobe                                                                                                            $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Man's wedding ring                                                                                                        $695.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $3,095.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                   $75.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
        No
        Yes........................                                                               Institution name:



Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

               Case 2:19-bk-06246-PS                                        Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                   Desc
                                                                            Main Document   Page 13 of 134
 Debtor 1         Bryan R. Hepler                                                                               Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                               % of ownership:

                                            Bryan Hepler Golf, LLC
                                            7960 N. Hayden Road, #B201
                                            Scottsdale, AZ 85258                                                       44          %                         $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                              Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
        Yes. Give specific information about them...

                                                Tathata Golf trademark                                                                                       $0.00


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.
Official Form 106A/B                                                   Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                    Desc
                                                              Main Document   Page 14 of 134
 Debtor 1        Bryan R. Hepler                                                                                                 Case number (if known)


28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                              Surrender or refund
                                                                                                                                                                value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $75.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....



Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

               Case 2:19-bk-06246-PS                               Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                    Desc
                                                                   Main Document   Page 15 of 134
 Debtor 1        Bryan R. Hepler                                                                                                 Case number (if known)

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                        Golf clubs, golf club bag(s), golf balls                                                                                     $2,000.00


                                        Promotional or professional advertising, uniform, apparel, shoes
                                        used during golf lessions, public appearances                                                                                  $800.00


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................    $2,800.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                             $0.00


Official Form 106A/B                                                           Schedule A/B: Property                                                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               Case 2:19-bk-06246-PS                               Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                              Desc
                                                                   Main Document   Page 16 of 134
 Debtor 1         Bryan R. Hepler                                                                                                       Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                   $0.00
 56. Part 2: Total vehicles, line 5                                                                           $13,944.00
 57. Part 3: Total personal and household items, line 15                                                       $3,095.00
 58. Part 4: Total financial assets, line 36                                                                      $75.00
 59. Part 5: Total business-related property, line 45                                                          $2,800.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $19,914.00              Copy personal property total       $19,914.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $19,914.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

               Case 2:19-bk-06246-PS                                  Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                 Desc
                                                                      Main Document   Page 17 of 134
 Fill in this information to identify your case:

 Debtor 1                 Bryan R. Hepler
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2014 Jeep Cherokee Laredo 66,208                               $13,944.00                                                Ariz. Rev. Stat. § 33-1125(8)
      miles
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Furniture, kitchenware, linens                                      $800.00                                  $800.00     Ariz. Rev. Stat. § 33-1123
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 TV                                                                $100.00                                  $100.00     Ariz. Rev. Stat. § 33-1123
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 computer                                                          $600.00                                  $600.00     Ariz. Rev. Stat. § 33-1123
      Line from Schedule A/B: 7.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 laptop                                                            $200.00                                  $200.00     Ariz. Rev. Stat. § 33-1123
      Line from Schedule A/B: 7.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                        Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                     Desc
                                                              Main Document   Page 18 of 134
 Debtor 1    Bryan R. Hepler                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     1 phone                                                             $100.00                                   $100.00        Ariz. Rev. Stat. § 33-1123
     Line from Schedule A/B: 7.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Man's wardrobe                                                      $400.00                                   $400.00        Ariz. Rev. Stat. § 33-1125(1)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Man's wedding ring                                                  $695.00                                   $695.00        Ariz. Rev. Stat. § 33-1125(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Golf clubs, golf club bag(s), golf balls                         $2,000.00                                  $2,000.00        Ariz. Rev. Stat. § 33-1130(1)
     Line from Schedule A/B: 40.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Promotional or professional                                         $800.00                                   $800.00        Ariz. Rev. Stat. § 33-1130(1)
     advertising, uniform, apparel, shoes
     used during golf lessions, public                                                     100% of fair market value, up to
     appearances                                                                           any applicable statutory limit
     Line from Schedule A/B: 40.2


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                        Desc
                                                              Main Document   Page 19 of 134
 Fill in this information to identify your case:

 Debtor 1                   Bryan R. Hepler
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Desert Schools Federal
 2.1                                                                                                            $15,260.00               $13,944.00            $1,316.00
         Credit Union                             Describe the property that secures the claim:
         Creditor's Name                          2014 Jeep Cherokee Laredo 66,208
                                                  miles
         8220 N. Via Paseo Del
                                                  As of the date you file, the claim is: Check all that
         Norte                                    apply.
         Scottsdale, AZ 85258                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        2100


   Add the dollar value of your entries in Column A on this page. Write that number here:                                $15,260.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $15,260.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                        Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                             Desc
                                                              Main Document   Page 20 of 134
 Fill in this information to identify your case:

 Debtor 1                     Bryan R. Hepler
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Abbie Mia Merrick                                      Last 4 digits of account number                          $2,610.00         $2,610.00                   $0.00
              Priority Creditor's Name
              9450 E. Becker Lane, Unit 1035A                        When was the debt incurred?           2/1/2019
              Scottsdale, AZ 85258
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Past due spousal support




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              20525                                           Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                        Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                  Desc
                                                              Main Document   Page 21 of 134
 Debtor 1 Bryan R. Hepler                                                                                  Case number (if known)

 2.2      Arizona Department of Revenue                              Last 4 digits of account number                        Unknown      $0.00               $0.00
          Priority Creditor's Name
          Bankruptcy & Litigation                                    When was the debt incurred?         2017
          1600 W. Monroe, 7th Floor
          Phoenix, AZ 85007-2650
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         Form 140

 2.3      Arizona Department of Revenue                              Last 4 digits of account number                        Unknown      $0.00               $0.00
          Priority Creditor's Name
          Bankruptcy & Litigation                                    When was the debt incurred?         2018
          1600 W. Monroe, 7th Floor
          Phoenix, AZ 85007-2650
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         Form 140

 2.4      Arizona Department of Revenue                              Last 4 digits of account number                        Unknown      $0.00               $0.00
          Priority Creditor's Name
          Bankruptcy & Litigation                                    When was the debt incurred?         2017 & 2018
          1600 W. Monroe, 7th Floor
          Phoenix, AZ 85007-2650
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         Liability for any taxes owed by Bryan Hepler
                                                                                         Golf,LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                     Desc
                                                              Main Document   Page 22 of 134
 Debtor 1 Bryan R. Hepler                                                                                  Case number (if known)

 2.5        Internal Revenue Service                                 Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            PO Box 7346                                              When was the debt incurred?         2017
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                         Form 1040

 2.6        Internal Revenue Service                                 Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            PO Box 7346                                              When was the debt incurred?         2018
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                         Form 1040

 2.7        Internal Revenue Service                                 Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            PO Box 7346                                              When was the debt incurred?         2017 & 2018
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
            Debtor 1 only
                                                                        Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
            At least one of the debtors and another
                                                                        Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                         Liability for any taxes owed by Bryan Hepler Golf,
                                                                                         LLC

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 3 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

               Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                       Desc
                                                              Main Document   Page 23 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

                                                                                                                                                        Total claim

 4.1      ABG-Shark, LLC                                             Last 4 digits of account number                                                             $79,500.00
          Nonpriority Creditor's Name
          c/o Authentic Brands Group, LLC                            When was the debt incurred?           11/20/2017
          1411 Broadway, 4th Floor
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt - Greg Norman travel


 4.2      ABS Signs                                                  Last 4 digits of account number                                                             $10,000.00
          Nonpriority Creditor's Name
          1915 E. Baylor Court                                       When was the debt incurred?           11/20/2017
          Chandler, AZ 85225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3      AJGA                                                       Last 4 digits of account number                                                             $60,000.00
          Nonpriority Creditor's Name
          1980 Sports Club Drive                                     When was the debt incurred?           11/20/2017
          Braselton, GA 30517
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 4 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                Desc
                                                              Main Document   Page 24 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.4      Al and Deanie Chandler                                     Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          544 15th St. N.E.                                          When was the debt incurred?           7/11/2014
          East Wenatchee, WA 98802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes


 4.5      Albert D. Hudek                                            Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          129 Park Avenue                                            When was the debt incurred?           2/23/2015
          Council Bluffs, IA 51503
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.6      Alice M. Klassen                                           Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          720 W. Court St.                                           When was the debt incurred?           3/9/2016
          New Hampton, IA 50659
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 25 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.7      Aphiradi Schade                                            Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          5/6 Moo2, Mae Len Village                                  When was the debt incurred?           6/9/2017
          Onkland, Maeoon,
          Chiang Mai, Thailand 50130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8      Arthur Poelen                                              Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          7569 Morley Drive                                          When was the debt incurred?           10/25/2017
          Burnaby, BC, V5E 3Y2
          Canada
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.9      Barbara and Darrin Hoy                                     Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          24201 SE 472nd Street                                      When was the debt incurred?           2/27/2015
          Sandy, OR 97055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 26 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 0        Blake Christopher Lofgren                                  Last 4 digits of account number                                                         $2,500.00
          Nonpriority Creditor's Name
          9815 Seasons West Dr. #301                                 When was the debt incurred?           5/18/2015
          Indianapolis, IN 46280
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 1        Bobbi Metzger-Cross                                        Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          1841 Oak Creek Terrace                                     When was the debt incurred?           5/1/2014
          Edmond, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 2        Brian Farley                                               Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          2525 NE 21st Street                                        When was the debt incurred?           11/3/2017
          Fort Lauderdale, FL 33305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 27 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 3        Bril Flint                                                 Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          201 Las Lomas Dr.                                          When was the debt incurred?           5/24/2017
          West Lake Hills, TX 78746
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 4        Bruce Bjornstad                                            Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          Diana M. Moeller                                           When was the debt incurred?           1/7/2015
          1918 Harris Avenue
          Richland, WA 99354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 5        Bryan Kintz                                                Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          6909 E. Osborn Rd Unit G                                   When was the debt incurred?           9/14/2015
          Scottsdale, AZ 85251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 28 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 6        Capital One                                                Last 4 digits of account number       7125                                              $2,410.00
          Nonpriority Creditor's Name
          Bankruptcy Claims Servicer                                                                       Multiple, successive billing
          PO Box 85167                                               When was the debt incurred?           periods
          Richmond, VA 23285-5167
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.1
 7        Cathy Hudek                                                Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          Dale Storr                                                 When was the debt incurred?           2/10/2015
          10311 N. Prairie Drive
          Spokane, WA 99208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 8        Charles and Melissa Wilcosky                               Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          PO Box 1945                                                When was the debt incurred?           5/11/2015
          McHenry, IL 60051
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 29 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 9        Charles J. Gall                                            Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          6420 SE 28th                                               When was the debt incurred?           3/1/2016
          Portland, OR 97202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.2
 0        Charles Karo                                               Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          5 Whitman Court                                            When was the debt incurred?           6/1/2017
          Huntington, NY 11743
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.2
 1        Christi Ann Lyman                                          Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          840 12th St. SE                                            When was the debt incurred?           6/1/2016
          Mason City, IA 50401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 30 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.2
 2        Christopher Goble                                          Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          1619 S. 179th Street                                       When was the debt incurred?           2/26/2016
          Omaha, NE 68130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.2
 3        Christopher M. Johnson                                     Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          5704 W. 23rd Avenue                                        When was the debt incurred?           11/8/2013
          Kennewick, WA 99338
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.2
 4        Cobra Golf Incorporated                                    Last 4 digits of account number       2165                                                $262.50
          Nonpriority Creditor's Name
          PO Box 74008948                                            When was the debt incurred?           11/20/2017
          Chicago, IL 60674-8948
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 31 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.2
 5        Cordova & Jones, P.C.                                      Last 4 digits of account number                                                         $4,570.00
          Nonpriority Creditor's Name
          2380 W. Ray Road                                           When was the debt incurred?           11/20/2017
          Chandler, AZ 85224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 6        Corporate Disk Company                                     Last 4 digits of account number                                                         $4,285.00
          Nonpriority Creditor's Name
          4610 Prime Parkway                                         When was the debt incurred?           11/20/2017
          McHenry, IL 60050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 7        Credit One Bank                                            Last 4 digits of account number       7011                                                $400.00
          Nonpriority Creditor's Name
                                                                                                           Multiple, successive billing
          PO Box 98873                                               When was the debt incurred?           periods
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 32 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.2
 8        Curtis and Judy Hudek                                      Last 4 digits of account number                                                      $125,000.00
          Nonpriority Creditor's Name
          6529 E. Desert Cove                                        When was the debt incurred?           11/24/2014
          Scottsdale, AZ 85254
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.2
 9        Dave Carollo                                               Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          313 N. Lost Canyon Way                                     When was the debt incurred?           2/19/2016
          Eagle, ID 83616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.3
 0        David A. Munisteri                                         Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          PO Box 34                                                  When was the debt incurred?           7/1/2017
          Emerson, GA 30137
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 33 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.3
 1        David and Rita Mennenga                                    Last 4 digits of account number                                                       $30,000.00
          Nonpriority Creditor's Name
          2370 Co. Rd. 1800 East                                     When was the debt incurred?           7/1/2017
          Urbana, IL 61802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.3
 2        David Harvey                                               Last 4 digits of account number                                                      $150,000.00
          Nonpriority Creditor's Name
          Karen Nelson                                               When was the debt incurred?           10/11/2013
          1931 Harris Avenue
          Richland, WA 99354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes


 4.3
 3        David Huch                                                 Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          4142 Onslow Place SE                                       When was the debt incurred?           10/21/2012
          Smyrna, GA 30080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 34 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.3
 4        Donald Cronin                                              Last 4 digits of account number                                                       $15,000.00
          Nonpriority Creditor's Name
          3 Highland Avenue                                          When was the debt incurred?           8/25/2017
          Long Valley, NJ 07853
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.3
 5        Douglas Guilford                                           Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          107 Park Avenue                                            When was the debt incurred?           3/31/2016
          Strawberry Point, IA 52076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.3
 6        Douglas Larm                                               Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          13405 159th St. Court East                                 When was the debt incurred?           2/19/2016
          Puyallup, WA 98374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 35 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.3
 7        Emanuel A. Fontana, Jr.                                    Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          3000 Weslayan, Ste. 235                                    When was the debt incurred?           6/9/2017
          Houston, TX 77027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.3
 8        Eric Case                                                  Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          6540 E. Voltaire Avenue                                    When was the debt incurred?           5/1/2015
          Scottsdale, AZ 85254
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.3
 9        Eugene Paul Wright                                         Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          1379 Story Ct.                                             When was the debt incurred?           2/19/2016
          San Jose, CA 95127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 36 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.4
 0        Forever Corporate Plaza                                    Last 4 digits of account number                                                       $37,740.11
          Nonpriority Creditor's Name
          7501 E. McCormick Parkway                                  When was the debt incurred?
          Scottsdale, AZ 85258
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt - delinquent rent; liability
              Yes                                                       Other. Specify   disputed

 4.4
 1        Funding Metrics, LLC d/b/a Lendini                         Last 4 digits of account number                                                      $112,429.01
          Nonpriority Creditor's Name
          884 Town Center Drive                                      When was the debt incurred?
          Langhorne, PA 19047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment dated 5/2/2018


 4.4
 2        Gayle McInroy                                              Last 4 digits of account number                                                       $40,000.00
          Nonpriority Creditor's Name
          1834 Cedar View Drive                                      When was the debt incurred?           3/8/2016
          Charles City, IA 50616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 37 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.4
 3        Greg Lucas                                                 Last 4 digits of account number                                                         $8,000.00
          Nonpriority Creditor's Name
          16714 SE 45th Street                                       When was the debt incurred?           9/16/2015
          Bellevue, WA 98006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.4
 4        Gregg E. Tryhus                                            Last 4 digits of account number                                                       $28,000.00
          Nonpriority Creditor's Name
          7377 E. Doubletree Ranch Rd, Ste                           When was the debt incurred?           12/13/2017
          100
          Scottsdale, AZ 85258
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Promissory Note due June 30, 2018


 4.4
 5        Gregory Randolf James                                      Last 4 digits of account number                                                       $26,000.00
          Nonpriority Creditor's Name
          5202 E. Fellars Drive                                      When was the debt incurred?           5/1/2015
          Scottsdale, AZ 85254
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 38 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.4
 6        Gregory Randolf James                                      Last 4 digits of account number                                                       $56,739.22
          Nonpriority Creditor's Name
          5202 E. Fellars Drive                                      When was the debt incurred?           5/1/2015
          Scottsdale, AZ 85254
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment entered 10/8/2018 against Debtor
                                                                                         for $50,721.00; against Bryan Hepler Golf,
              Yes                                                       Other. Specify   LLC, for $56,739.22

 4.4
 7        Heath Kyle                                                 Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          7501 E. McCormick Pwky Ste 106                             When was the debt incurred?           5/1/2015
          Scottsdale, AZ 85258
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.4
 8        Hurvey Tudor, Estate of                                    Last 4 digits of account number                                                       $24,000.00
          Nonpriority Creditor's Name
          Virginia Tudor                                             When was the debt incurred?           3/1/2016
          3323 140th Street
          Charles City, IA 50616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 39 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.4
 9        Imperial Hats                                              Last 4 digits of account number                                                         $3,974.00
          Nonpriority Creditor's Name
          PR Newsire Association LLC                                 When was the debt incurred?
          1 Paramount Drive
          Bourbon, MO 65441
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.5
 0        J.A.K. Holdings                                            Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          Michael Kadosh                                             When was the debt incurred?           2/1/2014
          245 E. 58th Street, Apt. 17c
          New York, NY 10022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.5
 1        Jack Nicklaus                                              Last 4 digits of account number                                                       $62,000.00
          Nonpriority Creditor's Name
          1295 US Highway One, Third Floor                           When was the debt incurred?
          North Palm Beach, FL 33408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt - Jack Nicklaus travel




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 40 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.5
 2        James E. Maher, Jr.                                        Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          511 Birch River Drive                                      When was the debt incurred?           7/1/2017
          Dahlonega, GA 30533
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.5
 3        James H. Zimmerman                                         Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          2304 Muriel Ct.                                            When was the debt incurred?           11/22/2013
          Richland, WA 99352
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.5
 4        James M. Barkhurst                                         Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          PO Box 1004                                                When was the debt incurred?           2/1/2016
          La Jolla, CA 92038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 21 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 41 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.5
 5        Jason C. Richards                                          Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          18408 Lanier Island Square                                 When was the debt incurred?           1/12/2016
          Leesburg, VA 20176
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.5
 6        Jason Vaillancourt                                         Last 4 digits of account number                                                      $550,000.00
          Nonpriority Creditor's Name
          219 Shawmet Ave #4                                         When was the debt incurred?           9/1/2011
          Boston, MA 02119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes


 4.5
 7        Jeffrey Michael Mailand                                    Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          Christine Hermine Mailand                                  When was the debt incurred?           6/23/2017
          511 Old Hwy 35 South
          Hudson, WI 54016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 42 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.5
 8        Jerry Egusa                                                Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          3833 Aqua Vista Court                                      When was the debt incurred?           7/9/2017
          Hayward, CA 94542
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.5
 9        Joe and Jane Cox                                           Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          2817 Cottage Lane                                          When was the debt incurred?           5/23/2014
          Paso Robles, CA 93446
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.6
 0        John G. Quigley                                            Last 4 digits of account number                                                      $135,000.00
          Nonpriority Creditor's Name
          22 Chambers Street                                         When was the debt incurred?           10/15/2014
          Princeton, NJ 08542
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 43 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.6
 1        John Hickson                                               Last 4 digits of account number                                                           $500.00
          Nonpriority Creditor's Name
          328 Meadow Road                                            When was the debt incurred?           3/1/2016
          Topsham, ME 04086
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.6
 2        John Mott                                                  Last 4 digits of account number                                                      $175,000.00
          Nonpriority Creditor's Name
          10994 E. Purple Aster Way                                  When was the debt incurred?           1/1/2014
          Scottsdale, AZ 85262
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.6
 3        John P. Hennessee, Jr.                                     Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          3224 SW 119th Street                                       When was the debt incurred?           7/28/2017
          Oklahoma City, OK 73170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 24 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 44 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.6
 4        Jon Senkowsky                                              Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          3708 South Bowen Road                                      When was the debt incurred?           11/3/2017
          Arlington, TX 76016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.6
 5        Jonathan and Paul Caldwell                                 Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          535 Birch River Drive                                      When was the debt incurred?           6/1/2017
          Dahlonega, GA 30533-7111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.6
 6        Jonathon Michael Thomas                                    Last 4 digits of account number                                                         $2,000.00
          Nonpriority Creditor's Name
          206 North 2975 West                                        When was the debt incurred?           2/26/2016
          West Point, UT 84015
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 25 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 45 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.6
 7        Jordan Friesz                                              Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          5440 Fern Loop                                             When was the debt incurred?           9/11/201
          West Richland, WA 99353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory ntoe


 4.6
 8        Jorge Rendon                                               Last 4 digits of account number                                                       $14,000.00
          Nonpriority Creditor's Name
          Cerrada de la Amargura 500 Torre 4                         When was the debt incurred?           1/16/2015
          PH3, Jardines de la Herradura, CP
          52785
          Edobde Mexico, Mexico
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.6
 9        Joseph and Beth Porter                                     Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          Joe Porter PLLC 401k PSP                                   When was the debt incurred?           12/1/2013
          6039 E. Calle Del Paisano
          Scottsdale, AZ 85251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 46 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.7
 0        Joseph Gaudino                                             Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          121 N. Monroe Street Unit 8010                             When was the debt incurred?           2/12/2016
          Tallahassee, FL 32301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.7
 1        Josh Harvey                                                Last 4 digits of account number                                                       $15,000.00
          Nonpriority Creditor's Name
          7575 E. Indian Bend Rd #2109                               When was the debt incurred?           3/23/2015
          Scottsdale, AZ 85250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.7
 2        Kane Walker Kennedy                                        Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          11260 N. 92nd Street #1043                                 When was the debt incurred?           5/1/2015
          Scottsdale, AZ 85260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 27 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 47 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.7
 3        Karen Davies                                               Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          PO Box 3193                                                When was the debt incurred?           9/1/2015
          Carefree, AZ 85377
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid


 4.7
 4        Kasza Living Trust                                         Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          Elinor and Greg Kasza                                      When was the debt incurred?           6/17/2015
          1616 Hains Avenue
          Richland, WA 99354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.7
 5        KAT Companies, LLC                                         Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          Kyle White                                                 When was the debt incurred?           6/1/2017
          900 South Bradley
          Mount Pleasant, MI 48858
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 28 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 48 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.7
 6        Kevin Runge                                                Last 4 digits of account number                                                       $20,000.00
          Nonpriority Creditor's Name
          Andrew Greenawalt                                          When was the debt incurred?           3/19/2015
          4448 S. Hassett
          Mesa, AZ 85212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.7
 7        Kim Anderson                                               Last 4 digits of account number                                                         $7,500.00
          Nonpriority Creditor's Name
          PO Box 844                                                 When was the debt incurred?           2/20/2015
          Bridgeport, WA 98813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promisssory note


 4.7
 8        Kyle Leland White                                          Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          1155 Whitetail Trail                                       When was the debt incurred?           3/10/2016
          Mount Pleasant, MI 48858
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 29 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 49 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.7
 9        Kyle Walters                                               Last 4 digits of account number                                                       $20,000.00
          Nonpriority Creditor's Name
          3896 E. Alfalfa Drive                                      When was the debt incurred?           1/23/2015
          Gilbert, AZ 85298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8
 0        Leland S. Hu                                               Last 4 digits of account number                                                       $27,500.00
          Nonpriority Creditor's Name
          4718 E. Bernell Drive                                      When was the debt incurred?           2/21/22014
          Phoenix, AZ 85028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8
 1        Louis Paulson                                              Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          2847 Dapplegray Lane                                       When was the debt incurred?           3/6/2015
          Walnut Creek, CA 94596
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 30 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 50 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.8
 2        Mark Dabagia                                               Last 4 digits of account number                                                      $350,000.00
          Nonpriority Creditor's Name
          11020 Carnoustie Lane                                      When was the debt incurred?           9/1/2011
          Fort Wayne, IN 46814
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8
 3        Mark Henson                                                Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          2050 Autumn Drive                                          When was the debt incurred?           3/20/2015
          East Wenatchee, WA 98802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8
 4        Martin Levion                                              Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          80 Grey Wolf                                               When was the debt incurred?           10/2/2015
          Santa Fe, NM 87506
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 31 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 51 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.8
 5        Mary Michele Young                                         Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          6101 Jerrys Drive                                          When was the debt incurred?           2/20/2015
          Columbia, MD 21044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8
 6        Maryann Munger                                             Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          380 3rd Street                                             When was the debt incurred?           5/26/2016
          Maynard, IA 50655
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8
 7        Michael Beran                                              Last 4 digits of account number                                                         $3,000.00
          Nonpriority Creditor's Name
          538 Red Coat Lane                                          When was the debt incurred?           3/1/2016
          Phoenixville, PA 19460
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 32 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 52 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.8
 8        Michael Ingwer                                             Last 4 digits of account number                                                       $23,916.00
          Nonpriority Creditor's Name
          5 North Ridge Road                                         When was the debt incurred?           8/15/2013
          Armonk, NY 10504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.8
 9        Michael Lee Klassen                                        Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          2130 E. Exeter Ave.                                        When was the debt incurred?           3/9/2016
          Ionia, IA 50645
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.9
 0        Michael Owens                                              Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          8164 E. Tortugo View Lane                                  When was the debt incurred?           9/1/2011
          Scottsdale, AZ 85266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 33 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 53 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.9
 1        Michael P. Ryan                                            Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          107 Front St.                                              When was the debt incurred?           7/1/2017
          Palm Coast, FL 32137
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.9
 2        Michael Wagner                                             Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          1731 Belmont Circle SW                                     When was the debt incurred?           2/12/2016
          Vero Beach, FL 32968
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.9
 3        Mike Lindsey                                               Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          19700 N. 76th St. Unit 2082                                When was the debt incurred?           5/1/2014
          Scottsdale, AZ 85255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 34 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 54 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.9
 4        Monty Cooper                                               Last 4 digits of account number                                                       $20,000.00
          Nonpriority Creditor's Name
          15 Soldiers Trail                                          When was the debt incurred?           1/21/2014
          Sedona, AZ 86336
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.9
 5        Murray Kesselman                                           Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          1-530 River Avenue                                         When was the debt incurred?           5/24/2017
          Winnipeg, Manitoba
          Canada, R3L 0E2
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.9
 6        Nicklaus Companies, LLC                                    Last 4 digits of account number       8ROS                                           $150,000.00
          Nonpriority Creditor's Name
          c/o Snell & Wilmer                                         When was the debt incurred?
          400 E. Van Buren Street
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit for trademark infringement;
              Yes                                                       Other. Specify   judgment dated 3/15/2019




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 35 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 55 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.9
 7        Open Oceans                                                Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          9984 Scripps Ranch Blvd., Ste 530                          When was the debt incurred?
          San Diego, CA 92131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 8        Patrick Horsman                                            Last 4 digits of account number                                                      $115,000.00
          Nonpriority Creditor's Name
          9400 W. Bay Harbor Drive #204                              When was the debt incurred?           7/15/2013
          Bay Harbor Islands, FL 33154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.9
 9        Patrick Horsman                                            Last 4 digits of account number                                                       $29,000.00
          Nonpriority Creditor's Name
          9400 W. Bay Harbor Drive #204                              When was the debt incurred?           3/1/2018
          Bay Harbor Islands, FL 33154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 36 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 56 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 00       Paul E. Chamberlain                                        Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          450 Kingsley Avenue                                        When was the debt incurred?           11/1/2014
          Palo Alto, CA 94301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 01       Paul Karsen                                                Last 4 digits of account number                                                       $65,000.00
          Nonpriority Creditor's Name
          6235 Trailhead Road                                        When was the debt incurred?           12/19/2014
          Highlands Ranch, CO 80130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 02       Paxton Jevnick                                             Last 4 digits of account number                                                      $210,000.00
          Nonpriority Creditor's Name
          Dawn Jevnick Irrevocable Trust                             When was the debt incurred?           12/20/2013
          40222 N. 50th Street
          Cave Creek, AZ 85331
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 37 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 57 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 03       Pelzer Golf Supplies                                       Last 4 digits of account number                                                           $176.00
          Nonpriority Creditor's Name
          12717 SE Carpenter Drive                                   When was the debt incurred?
          Clackamas, OR 97015
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 04       Peter Perry                                                Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          7786 S. Elizabeth Ct.                                      When was the debt incurred?           2/26/2016
          Centennial, CO 80122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 05       Philadelphia Insurance                                     Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          One Bala Plaza, Ste. 100                                   When was the debt incurred?           11/20/2017
          Bala Cynwyd, PA 19004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 38 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 58 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 06       PXG - Parsons Xtreme Golf                                  Last 4 digits of account number       8239                                              $4,282.20
          Nonpriority Creditor's Name
          15690 N. 83rd Way                                          When was the debt incurred?           11/20/2017
          Scottsdale, AZ 85260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 07       Rajender Mohandas                                          Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          10 Harbourview Court                                       When was the debt incurred?           5/1/2016
          Antigonish, Nova Scotia
          Canada B2G 0A7
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 08       Randy Broweleit                                            Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          RJ Trust                                                   When was the debt incurred?           9/5/2014
          3729 Monte Sereno Terrace
          Fremont, CA 94539
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 39 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 59 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 09       Raphael William Kennedy                                    Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          11424 E. Helm Drive                                        When was the debt incurred?           5/1/2015
          Scottsdale, AZ 85255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 10       Richard Donald Metcalf                                     Last 4 digits of account number                                                         $1,500.00
          Nonpriority Creditor's Name
          256 Melrose Avenue                                         When was the debt incurred?           2/12/2016
          Tryon, NC 28782
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 11       Richard E. Cartmell                                        Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          1938 Hetrick                                               When was the debt incurred?           11/15/2013
          Richland, WA 99354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 40 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 60 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 12       Robert & Mahealani Riley                                   Last 4 digits of account number                                                      $200,000.00
          Nonpriority Creditor's Name
          6712 E. Onyx Avenue                                        When was the debt incurred?           5/1/2017
          Paradise Valley, AZ 85253
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 13       Robert J. Piccinelli                                       Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          Margaret J. Piccinelli                                     When was the debt incurred?           12/4/2017
          5228 South Kenton Way
          Englewood, CO 80111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 14       Robert Malitz                                              Last 4 digits of account number                                                      $150,000.00
          Nonpriority Creditor's Name
          144 Brandon Terrace                                        When was the debt incurred?           5/23/2014
          Albany, NY 12203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 41 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 61 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 15       Ronald and June Takai Family Trust                         Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          2 Danville Lane                                            When was the debt incurred?           6/1/2017
          Coto de Caza, CA 92679
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 16       Ross Auten                                                 Last 4 digits of account number                                                      $375,000.00
          Nonpriority Creditor's Name
          6500 Dakar Rd W                                            When was the debt incurred?           11/1/2013
          Fort Worth, TX 76116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes


 4.1
 17       Russell T. Kelley                                          Last 4 digits of account number                                                    $1,805,000.00
          Nonpriority Creditor's Name
          919 Congress Ave, Ste 950                                  When was the debt incurred?           2/19/2016
          Austin, TX 78701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 42 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 62 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 18       Sarah Lees                                                 Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          12225 South 14th Court                                     When was the debt incurred?           4/4/2014
          Jenks, OK 74037
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 19       Scott Sears                                                Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          1137 Derbyshire Place                                      When was the debt incurred?           5/24/2017
          Carrollton, TX 75007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 20       Sean Arey                                                  Last 4 digits of account number                                                       $20,000.00
          Nonpriority Creditor's Name
          34028 NE Electric Road                                     When was the debt incurred?           7/11/2014
          Corvallis, OR 97333
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 43 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 63 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 21       Shonn Arndt                                                Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          77 Discover Ridge Hill SW                                  When was the debt incurred?           3/23/2016
          Calgary, Alberta
          Canada T3H 4Y5
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 22       Signature Golf                                             Last 4 digits of account number                                                       $16,405.00
          Nonpriority Creditor's Name
          Mark Jaynes                                                When was the debt incurred?           7/28/2012
          PO Box 18272
          Fountain Hills, AZ 85269
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 23       Snap Advances, LLC                                         Last 4 digits of account number                                                      $197,780.00
          Nonpriority Creditor's Name
          1182 W. 2400 S., Suite A                                   When was the debt incurred?           10/20/2017
          Salt Lake City, UT 84119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment dated 1/18/2019 (personal
              Yes                                                       Other. Specify   guarantee of business debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 44 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 64 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 24       Spahr Living Trust                                         Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          Larry Spahr                                                When was the debt incurred?           6/9/2017
          22 Castlebridge Lane
          Fairfield Glade, TN 38558
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 25       St. John Living Trust                                      Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          Don St. John                                               When was the debt incurred?           6/9/2017
          2584 Elizabeth Street #7
          Salt Lake City, UT 84106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 26       Stella Bryan                                               Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          419 Locke Drive                                            When was the debt incurred?           2/12/2017
          Aptos, CA 95003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 45 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 65 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 27       Steve and Karla Bass                                       Last 4 digits of account number                                                       $40,000.00
          Nonpriority Creditor's Name
          4119 Belair Dr.                                            When was the debt incurred?           7/22/2016
          Urbandale, IA 50323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 28       Steven George Rhodes                                       Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          5009 Palmetto Avenue, Unit 31                              When was the debt incurred?           2/19/2016
          Pacifica, CA 94044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 29       Synapse Studios                                            Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          520 S. Mill Ave, #202                                      When was the debt incurred?           11/20/2017
          Tempe, AZ 85281
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 46 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 66 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 30       Teri Hjelte                                                Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          Alonzo Knowles                                             When was the debt incurred?           3/27/2015
          8605 Hammock Dunes Drive
          Wilmington, NC 28411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid


 4.1
 31       The Durkin Agency                                          Last 4 digits of account number                                                         $6,529.00
          Nonpriority Creditor's Name
          PO Box 165                                                 When was the debt incurred?
          Rifton, NY 12471
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 32       Theodore Andrew Young                                      Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          507 West LaDonna Drive                                     When was the debt incurred?           2/20/2015
          Tempe, AZ 85283
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory ntoe




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 47 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 67 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 33       Thomas G. Hogarty                                          Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          PO Box 155                                                 When was the debt incurred?           4/6/2016
          Big Horn, WY 82833-0155
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 34       Tom Patten                                                 Last 4 digits of account number                                                       $20,000.00
          Nonpriority Creditor's Name
          4 Buttercup Court                                          When was the debt incurred?           10/15/2013
          Pasco, WA 99301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes


 4.1
 35       Tony Coreno                                                Last 4 digits of account number                                                      $111,000.00
          Nonpriority Creditor's Name
          21320 N. 56th St.                                          When was the debt incurred?           4/1/2014
          Phoenix, AZ 85054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory notes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 48 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 68 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 36       Tyler James Thompson                                       Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          2286 Coppercreek Street                                    When was the debt incurred?           10/5/2015
          Richland, WA 99354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note - paid


 4.1
 37       United Healthcare Insurance                                Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          Dept. CH 10151                                             When was the debt incurred?           11/20/2017
          Palatine, IL 60055-0151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 38       Walter C. Lindsay                                          Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          891 Old Ballard Road                                       When was the debt incurred?           2/26/2016
          Charlottesville, VA 22901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 49 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 69 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 39       William and Edith Elkjer                                   Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          3301 Greenlawn Parkway                                     When was the debt incurred?           7/21/2017
          Austin, TX 78757
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 40       William Ellis Armstrong                                    Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          3315 Chartreuse Way                                        When was the debt incurred?           7/14/2017
          Houston, TX 77082
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 41       William Reavie                                             Last 4 digits of account number                                                       $50,000.00
          Nonpriority Creditor's Name
          8256 E. Wingspan Way                                       When was the debt incurred?           2/19/2016
          Scottsdale, AZ 85255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 50 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 70 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 4.1
 42       William S. Reyner Jr. Trust                                Last 4 digits of account number                                                         $1,000.00
          Nonpriority Creditor's Name
          2895 Hidden Valley Lane                                    When was the debt incurred?           2/12/2016
          Santa Barbara, CA 93108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note


 4.1
 43       Winston Collection                                         Last 4 digits of account number                                                           $425.00
          Nonpriority Creditor's Name
          2167 Avon Industrial Drive                                 When was the debt incurred?
          Rochester, MI 48309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 44       Zoro Enterprizes LLC                                       Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          Richard Vaughan                                            When was the debt incurred?           6/9/2017
          6037 E. Country Club Vista Drive
          Tucson, AZ 85750
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business investor - promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 51 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                            Desc
                                                              Main Document   Page 71 of 134
 Debtor 1 Bryan R. Hepler                                                                                 Case number (if known)

 4.1
 45        ZYL Investment, LLC                                       Last 4 digits of account number                                                               $150,000.00
           Nonpriority Creditor's Name
           Josh Zander and Thomas Laffont                            When was the debt incurred?             8/25/2014
           2885 Sand Hill Road, 2nd Floor
           New Hampton, IA 50659
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Business investor - promissory note

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Andrew F. Halaby                                              Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Snell & Wilmer L.L.P.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 400 E. Van Buren St. Ste 1900
 Phoenix, AZ 85004
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DLR, Inc.                                                     Line 4.123 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 520382                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84152
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Edward J. Marko                                               Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Marko Law PLLC                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 14820 N. Cave Creek Rd. #6
 Phoenix, AZ 85032
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Eric Solomon                                                  Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1330 Avenue of the Americas, Ste                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 23A
 New York, NY 10019
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gavin W. McClintic                                            Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 McClintic & McClintic, P.C.                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 1234 East Broomfield, Suite 4
 Mount Pleasant, MI 48858
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 J. Mark Heldenbrand                                           Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 J. Mark Heldenbrand, P.C.                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 2222 S. Dobson Road, Suite 402
 Mesa, AZ 85202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 52 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                   Desc
                                                              Main Document   Page 72 of 134
 Debtor 1 Bryan R. Hepler                                                                                Case number (if known)

 John D. Parker II                                             Line 4.46 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 Parker Law Firm PLC                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 1204 E. Baseline Road, #206
 Tempe, AZ 85283
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Joseph M.R. Covey                                             Line 4.123 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Parr Brown Gee & Loveless, P.C.                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 101 South 200 East, Ste 700
 Salt Lake City, UT 84111
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark A. Kirkorsky, P.C.                                       Line 4.106 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 25287                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Tempe, AZ 85285
                                                               Last 4 digits of account number                    8239

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wendy Anderson                                                Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Christian Anderson PLC                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 5050 N. 40th Street
 Phoenix, AZ 85018
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                     2,610.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     2,610.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                7,756,323.04

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                7,756,323.04




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 53 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                                   Desc
                                                              Main Document   Page 73 of 134
 Fill in this information to identify your case:

 Debtor 1                  Bryan R. Hepler
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Avia Apartments                                                            Rental of residence at 7960 Hayden Road, Apt. B201,
               7960 Hayden Road                                                           Scottsdale, AZ 85258
               Scottsdale, AZ 85258                                                       Term of 12 months beginning 3/1/2019 and ending
                                                                                          2/29/2020
                                                                                          Monthly amount $1,230.00

     2.2       McCormick Ranch Golf Club, Inc.                                            Agreement dated September 1, 2011, between Hepler
               ATTN: Stuart Kirk                                                          Golf, LLC, and McCormick Ranch Golf Club, Inc., for
               7505 E. McCormick Ranch Golf Club                                          Hepler Golf, LLC, to operate Golf Instruction at
               Scottsdale, AZ 85258                                                       McCormick Ranch Golf Club, Inc., commencing 9/1/2011
                                                                                          and terminating 8/31/2016 with a five year renewal option,
                                                                                          rent owed $7,500.00 per month; not assignable; not
                                                                                          transferrable per lease terms




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                 Desc
                                                                Main Document   Page 74 of 134
 Fill in this information to identify your case:

 Debtor 1                     Bryan R. Hepler
                              First Name                          Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)          First Name                          Middle Name          Last Name


 United States Bankruptcy Court for the:                   DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                         Abbie Mia Merrick
                         9450 E. Becker Lane, Unit 1035A
                         Scottsdale, AZ 85258
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

                         In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                         Skye Thomas
                         7960 Hayden Road, #BB201
                         Scottsdale, AZ 85258
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Bryan Hepler Golf, LLC                                                                   Schedule D, line
                7960 N. Hayden Road #B201                                                                Schedule E/F, line         4.1
                Scottsdale, AZ 85258
                                                                                                         Schedule G
                                                                                                       ABG-Shark, LLC




Official Form 106H                                                                 Schedule H: Your Codebtors                                    Page 1 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                             Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                            Desc
                                                                   Main Document   Page 75 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.2      Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.2
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             ABS Signs



    3.3      Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.3
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             AJGA



    3.4      Bryan Hepler Golf, LLC                                                             Schedule D, line
             7960 N. Hayden Road #B201                                                          Schedule E/F, line 4.4
             Scottsdale, AZ 85258
                                                                                                Schedule G
                                                                                             Al and Deanie Chandler



    3.5      Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.5
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Albert D. Hudek



    3.6      Bryan Hepler Golf, LLC                                                             Schedule D, line
             7960 N. Hayden Road #B201                                                          Schedule E/F, line   4.6
             Scottsdale, AZ 85258
                                                                                                Schedule G
                                                                                             Alice M. Klassen



    3.7      Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.7
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Aphiradi Schade



    3.8      Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.8
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Arthur Poelen



    3.9      Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.9
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Barbara and Darrin Hoy




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 2 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 76 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.10
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Blake Christopher Lofgren



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.11
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Bobbi Metzger-Cross



    3.12     Bryan Hepler Golf, LLC                                                             Schedule D, line
             7960 N. Hayden Road #B201                                                          Schedule E/F, line   4.12
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Brian Farley



    3.13     Bryan Hepler Golf, LLC                                                             Schedule D, line
             7960 N. Hayden Road #B201                                                          Schedule E/F, line   4.13
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Bril Flint



    3.14     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.14
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Bruce Bjornstad



    3.15     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.15
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Bryan Kintz



    3.16     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.17
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Cathy Hudek



    3.17     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.18
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Charles and Melissa Wilcosky




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 3 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 77 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.18     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.19
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Charles J. Gall



    3.19     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.20
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Charles Karo



    3.20     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.21
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Christi Ann Lyman



    3.21     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.22
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Christopher Goble



    3.22     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.23
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Christopher M. Johnson



    3.23     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.24
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Cobra Golf Incorporated



    3.24     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.25
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Cordova & Jones, P.C.



    3.25     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.26
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Corporate Disk Company




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 4 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 78 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.26     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.28
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Curtis and Judy Hudek



    3.27     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.29
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Dave Carollo



    3.28     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.30
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             David A. Munisteri



    3.29     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.31
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             David and Rita Mennenga



    3.30     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.32
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             David Harvey



    3.31     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.33
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             David Huch



    3.32     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.34
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Donald Cronin



    3.33     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.35
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Douglas Guilford




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 5 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 79 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.34     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.36
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Douglas Larm



    3.35     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.37
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Emanuel A. Fontana, Jr.



    3.36     Bryan Hepler Golf, LLC                                                             Schedule D, line
             7960 N. Hayden Road #B201                                                          Schedule E/F, line   4.38
             Scottsdale, AZ 85258
                                                                                                Schedule G
                                                                                             Eric Case



    3.37     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.39
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Eugene Paul Wright



    3.38     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.40
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Forever Corporate Plaza



    3.39     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.41
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Funding Metrics, LLC d/b/a Lendini



    3.40     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.42
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Gayle McInroy



    3.41     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.43
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Greg Lucas




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 6 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 80 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.42     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.44
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Gregg E. Tryhus



    3.43     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.45
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Gregory Randolf James



    3.44     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.47
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Heath Kyle



    3.45     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.48
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Hurvey Tudor, Estate of



    3.46     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.49
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Imperial Hats



    3.47     Bryan Hepler Golf, LLC                                                             Schedule D, line
             7960 N. Hayden Road #B201                                                          Schedule E/F, line   4.50
             Scottsdale, AZ 85258
                                                                                                Schedule G
                                                                                             J.A.K. Holdings



    3.48     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.51
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jack Nicklaus



    3.49     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.52
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             James E. Maher, Jr.




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 7 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 81 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.50     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.53
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             James H. Zimmerman



    3.51     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.54
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             James M. Barkhurst



    3.52     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.55
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jason C. Richards



    3.53     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.56
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jason Vaillancourt



    3.54     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line   4.57
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jeffrey Michael Mailand



    3.55     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.58
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jerry Egusa



    3.56     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.59
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Joe and Jane Cox



    3.57     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.60
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             John G. Quigley




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 8 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 82 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.58     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.61
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             John Hickson



    3.59     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.62
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             John Mott



    3.60     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line   4.63
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             John P. Hennessee, Jr.



    3.61     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.64
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jon Senkowsky



    3.62     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.65
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jonathan and Paul Caldwell



    3.63     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.67
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jordan Friesz



    3.64     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.68
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jorge Rendon



    3.65     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.70
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Joseph Gaudino




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 9 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 83 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.66     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.71
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Josh Harvey



    3.67     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.72
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Kane Walker Kennedy



    3.68     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.73
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Karen Davies



    3.69     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.74
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Kasza Living Trust



    3.70     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.75
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             KAT Companies, LLC



    3.71     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.76
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Kevin Runge



    3.72     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.77
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Kim Anderson



    3.73     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.78
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Kyle Leland White




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 10 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 84 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.74     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.79
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Kyle Walters



    3.75     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.80
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Leland S. Hu



    3.76     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.81
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Louis Paulson



    3.77     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.82
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Mark Dabagia



    3.78     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.83
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Mark Henson



    3.79     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.84
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Martin Levion



    3.80     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.85
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Mary Michele Young



    3.81     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.86
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Maryann Munger




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 11 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 85 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.82     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.87
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Michael Beran



    3.83     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.88
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Michael Ingwer



    3.84     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.89
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Michael Lee Klassen



    3.85     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.90
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Michael Owens



    3.86     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.91
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Michael P. Ryan



    3.87     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.92
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Michael Wagner



    3.88     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.93
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Mike Lindsey



    3.89     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.94
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Monty Cooper




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 12 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 86 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.90     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.95
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Murray Kesselman



    3.91     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.97
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Open Oceans



    3.92     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.98
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Patrick Horsman



    3.93     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.100
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Paul E. Chamberlain



    3.94     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.101
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Paul Karsen



    3.95     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.102
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Paxton Jevnick



    3.96     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.103
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Pelzer Golf Supplies



    3.97     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.104
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Peter Perry




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 13 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 87 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.98     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line   4.105
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Philadelphia Insurance



    3.99     Bryan Hepler Golf, LLC                                                            Schedule D, line
             7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.106
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             PXG - Parsons Xtreme Golf



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    0        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.107
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Rajender Mohandas



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    1        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.108
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Randy Broweleit



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    2        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.109
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Raphael William Kennedy



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    3        7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.110
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Richard Donald Metcalf



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    4        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.111
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Richard E. Cartmell



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    5        7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.112
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Robert & Mahealani Riley




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 14 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 88 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    6        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.113
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Robert J. Piccinelli



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    7        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.114
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Robert Malitz



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    8        7960 N. Hayden Road #B201                                                         Schedule E/F, line  4.115
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Ronald and June Takai Family Trust



    3.10     Bryan Hepler Golf, LLC                                                            Schedule D, line
    9        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.116
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Ross Auten



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    0        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.117
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Russell T. Kelley



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    1        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.118
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Sarah Lees



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    2        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.119
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Scott Sears



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    3        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.120
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Sean Arey




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 15 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 89 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    4        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.121
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Shonn Arndt



    3.11     Bryan Hepler Golf, LLC                                                             Schedule D, line
    5        7960 N. Hayden Road #B201                                                          Schedule E/F, line   4.122
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Signature Golf



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    6        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.123
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Snap Advances, LLC



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    7        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.124
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Spahr Living Trust



    3.11     Bryan Hepler Golf, LLC                                                             Schedule D, line
    8        7960 N. Hayden Road #B201                                                          Schedule E/F, line   4.125
             Scottsdale, AZ 85258
                                                                                                Schedule G
                                                                                             St. John Living Trust



    3.11     Bryan Hepler Golf, LLC                                                            Schedule D, line
    9        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.126
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Stella Bryan



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    0        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.127
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Steve and Karla Bass



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    1        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.128
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Steven George Rhodes




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 16 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 90 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    2        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.129
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Synapse Studios



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    3        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.130
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Teri Hjelte



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    4        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.131
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             The Durkin Agency



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    5        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.132
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Theodore Andrew Young



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    6        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.133
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Thomas G. Hogarty



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    7        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.134
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Tom Patten



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    8        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.135
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Tony Coreno



    3.12     Bryan Hepler Golf, LLC                                                            Schedule D, line
    9        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.136
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Tyler James Thompson




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 17 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 91 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    0        7960 N. Hayden Road #B201                                                         Schedule E/F, line   4.137
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             United Healthcare Insurance



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    1        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.138
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Walter C. Lindsay



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    2        7960 N. Hayden Road #B201                                                         Schedule E/F, line   4.139
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             William and Edith Elkjer



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    3        7960 N. Hayden Road #B201                                                         Schedule E/F, line   4.140
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             William Ellis Armstrong



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    4        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.141
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             William Reavie



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    5        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.142
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             William S. Reyner Jr. Trust



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    6        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.143
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Winston Collection



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    7        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.144
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Zoro Enterprizes LLC




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 18 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 92 of 134
 Debtor 1 Bryan R. Hepler                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    8        7960 N. Hayden Road #B201                                                         Schedule E/F, line    4.145
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             ZYL Investment, LLC



    3.13     Bryan Hepler Golf, LLC                                                            Schedule D, line
    9        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.66
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Jonathon Michael Thomas



    3.14     Bryan Hepler Golf, LLC                                                            Schedule D, line
    0        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.69
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Joseph and Beth Porter



    3.14     Bryan Hepler Golf, LLC                                                             Schedule D, line
    1        7960 N. Hayden Road #B201                                                          Schedule E/F, line 2.4
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Arizona Department of Revenue



    3.14     Bryan Hepler Golf, LLC                                                            Schedule D, line
    2        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.96
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Nicklaus Companies, LLC



    3.14     Bryan Hepler Golf, LLC                                                            Schedule D, line
    3        7960 N. Hayden Road #B201                                                         Schedule E/F, line 4.46
             Scottsdale, AZ 85258
                                                                                               Schedule G
                                                                                             Gregory Randolf James




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 19 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

              Case 2:19-bk-06246-PS                           Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                 Desc
                                                              Main Document   Page 93 of 134
Fill in this information to identify your case:

Debtor 1                      Bryan R. Hepler

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Golf instructor                            Receptionist
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  Dakota Property Management

       Occupation may include student        Employer's address
                                                                                                              8149 N. 87th Place
       or homemaker, if it applies.
                                                                                                              Scottsdale, AZ 85258

                                             How long employed there?                                                  4 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $         1,300.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $   1,300.00




Official Form 106I
                Case 2:19-bk-06246-PS                Doc 1 FiledSchedule
                                                                 05/21/19I: Your Income
                                                                                 Entered 05/21/19 15:28:59                            Desc      page 1

                                                     Main Document     Page 94 of 134
Debtor 1   Bryan R. Hepler                                                                       Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         1,300.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        1,300.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      4,000.00         $               0.00
     8b. Interest and dividends                                                           8b.        $          0.00         $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          4,000.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,000.00 + $         1,300.00 = $           5,300.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $           5,300.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I
           Case 2:19-bk-06246-PS                  Doc 1 FiledSchedule
                                                              05/21/19I: Your Income
                                                                              Entered 05/21/19 15:28:59                                  Desc         page 2

                                                  Main Document     Page 95 of 134
Fill in this information to identify your case:

Debtor 1                 Bryan R. Hepler                                                                   Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                        MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,230.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
           Case 2:19-bk-06246-PS                     Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                          Desc
                                                     Main Document   Page 96 of 134
Debtor 1     Bryan R. Hepler                                                                           Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 300.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                  0.00
10.   Personal care products and services                                                    10. $                                                  40.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 120.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                  700.00
      15c. Vehicle insurance                                                               15c. $                                                  250.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  369.91
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                              1,305.00
19.   Other payments you make to support others who do not live with you.                         $                                                 0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   12.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    LA Fitness membership                                               21. +$                                                 39.95
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,216.86
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,216.86
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,300.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,216.86

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  83.14

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           Case 2:19-bk-06246-PS                      Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                               Desc
                                                      Main Document   Page 97 of 134
 Fill in this information to identify your case:

 Debtor 1                    Bryan R. Hepler
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Bryan R. Hepler                                                       X
              Bryan R. Hepler                                                           Signature of Debtor 2
              Signature of Debtor 1

              Date       May 21, 2019                                                   Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                 Case 2:19-bk-06246-PS                        Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                 Desc
                                                              Main Document   Page 98 of 134
 Fill in this information to identify your case:

 Debtor 1                  Bryan R. Hepler
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        7710 E. Gainey Ranch Road, #133                          From-To:                       Same as Debtor 1                                  Same as Debtor 1
        Scottsdale, AZ 85258                                     2/1/2017 to                                                                   From-To:
                                                                 2/28/2019

        9450 E. Becker Lane, Unit 1035A                          From-To:                       Same as Debtor 1                                  Same as Debtor 1
        Scottsdale, AZ 85258                                     2010 - 1/31/2017                                                              From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                        Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                      Desc
                                                              Main Document   Page 99 of 134
 Debtor 1      Bryan R. Hepler                                                                             Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 From January 1 of current year until                Wages, commissions,                        $19,000.00           Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                       $45,000.00           Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                        $10,000.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $30,000.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                       $10,148.56           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                    Desc
                                                            Main Document    Page 100 of 134
 Debtor 1      Bryan R. Hepler                                                                             Case number (if known)




            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Abbie Mia Merrick                                         2/1/2018 through             $14,355.00             $2,610.00      Alimony
       9450 E. Becker Lane, Unit 1035A                           1/1/2019
       Scottsdale, AZ 85258


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Nicklaus Companies, LLC v. Brian                          Alleged trademark          United States District Court               Pending
       Hepler Golf L.L.C. d/b/a Tathata                          infringement               District of Arizona                        On appeal
       Golf
                                                                                                                                       Concluded
       2:18-cv-01748-ROS
                                                                                                                                    Judgment dated 3/15/2019

       Gregory James v. Bryan Hepler                             Debt collection            Superior Court of Arizona                  Pending
       Golf L.L.C. and Bryan Hepler                                                         Maricopa County                            On appeal
       CV2017-055311                                                                        AZ
                                                                                                                                       Concluded

                                                                                                                                    Judgment dated 10/8/2018




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                        Desc
                                                            Main Document    Page 101 of 134
 Debtor 1      Bryan R. Hepler                                                                             Case number (if known)



       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Funding Metrics, LLC d/b/a/                               Debt collection            Supreme Court of the State                    Pending
       Lendini v. Bryan Hepler Golf, LLC,                                                   of New York                                   On appeal
       and Bryan Hepler                                                                     County of Westchester
                                                                                                                                          Concluded
       57009/2018
                                                                                                                                     Judgment dated May 2,
                                                                                                                                     2018, in the amount of
                                                                                                                                     $112, 429.01

       Funding Metrics, LLC d/b/a Lendini                        Foreign judgment,          Superior Court of Arizona                     Pending
       v. Bryan Hepler Golf, LLC and                             domesticated               Maricopa Count                                On appeal
       Bryan Hepler                                              6/28/2018
                                                                                                                                          Concluded
       CV2018-093597

       Abbie Mia Merrick v. Bryan Russell                        Divorce                    Superior Court of Arizona                     Pending
       Hepler                                                    proceeding                 Maricopa County                               On appeal
       FN2017-052654
                                                                                                                                          Concluded


       Snap Advances LLC v. Bryan                                Debt collection            Third Judicial Court in and                   Pending
       Hepler Golf L.L.C. dba Tathata                                                       for                                           On appeal
       Golf, dba Hepler Golf; Bryan                                                         Salt Lake County, State of
                                                                                                                                          Concluded
       Russell Hepler                                                                       Utah
       180902786
                                                                                                                                     Judgment dated 1/18/2019
                                                                                                                                     in the amount of
                                                                                                                                     $197,780.00


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Forever Corporate Plaza                                   Chairs, TVs, tables, desks, credenzas, file                  6/4/2018                    $28,751.00
       7501 E. McCormick Parkway                                 cabinets, paper shredders, plants, art,
       Scottsdale, AZ 85258                                      computers, printer, phones, water cooler,
                                                                 refrigerator, microwave, kitchen utensils,
                                                                 Christmas decor, metal racks, camera
                                                                 equipment, audio/video equipment, more

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.


       Patrick Horsman                                           Tathata Golf trademark; choses in action                     3/24/2018                     Unknown
       9400 W. Bay Harbor Drive #204                             against The Golf Channel, NBC;
       Bay Harbor Islands, FL 33154                              intellectual property; personal property and
                                                                 equipment; contract rights to payments;
                                                                 cash; proceeds; books and records.

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                           Desc
                                                            Main Document    Page 102 of 134
 Debtor 1      Bryan R. Hepler                                                                             Case number (if known)




11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Thomas G. Luikens                                             $4,500.00                                                2/14/2019                $4,500.00
       2700 N. Third Street, Suite 2005
       Phoenix, AZ 85004-4602
       tom@thomasluikens.com
       Skye Thomas



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                     Desc
                                                            Main Document    Page 103 of 134
 Debtor 1      Bryan R. Hepler                                                                             Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Patrick Horsman                                               $127,000.00 Surrendered:                   Received: release of            March 24, 2018
       9400 W. Bay Harbor Drive #204                                 intellectual property;                     liability to pay multiple
       Bay Harbor Islands, FL 33154                                  personal property and                      debts for promissory
                                                                     equipment; contract rights                 note in the amount of
       Creditor                                                      to payments; proceeds;                     $100,000.00, plus
                                                                     books and records.                         interest, fees and legal
                                                                                                                fees, estimated to
                                                                                                                aggregate $127,000.00


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       Wells Fargo Bank, N.A.                                    XXXX-7120                    Checking                  March/April 2018                      $0.00
       8675 N. Scottsdale Road                                                                Savings
       Scottsdale, AZ 85253
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

               Case 2:19-bk-06246-PS                         Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                      Desc
                                                            Main Document    Page 104 of 134
 Debtor 1      Bryan R. Hepler                                                                                  Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Life Storage                                                  Skye Thomas                                Personal effects, keepsakes,      No
       10456 N. 74th Street                                                                                     memorabilia                       Yes
       Scottsdale, AZ 85258


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                      Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Skye Thomas                                                   Life Storage                               Personal effects, keepsakes,               $0.00
       7960 N. Hayden Rd., #B201                                     10456 N. 74th Street                       memorabilia
       Scottsdale, AZ 85258                                          Scottsdale, AZ 85253


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                    Desc
                                                            Main Document    Page 105 of 134
 Debtor 1      Bryan R. Hepler                                                                                  Case number (if known)



25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Bryan Hepler Golf, L.L.C.                                 Golf instruction                                    EIN:       XX-XXXXXXX
       dba Tathata Golf
       7960 Hayden Road                                          Doug Jones                                          From-To    2/21/2008 to present
       Apt. BB201
       Scottsdale, AZ 85258


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Douglas Jones                                             1/30/2018
       Cordova & Jones, P.C.
       2380 W. Ray Road
       Chandler, AZ 85224

       Russell T. Kelley                                         3/2018
       919 Congress Ave, Ste 950
       Austin, TX 78701




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                          Desc
                                                            Main Document    Page 106 of 134
 Debtor 1      Bryan R. Hepler                                                                             Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Bryan R. Hepler
 Bryan R. Hepler                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date     May 21, 2019                                                   Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                  Desc
                                                            Main Document    Page 107 of 134
 Fill in this information to identify your case:

 Debtor 1                  Bryan R. Hepler
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Desert Schools Federal Credit                        Surrender the property.                              No
    name:              Union                                                Retain the property and redeem it.
                                                                                                                                 Yes
                                                                            Retain the property and enter into a
    Description of        2014 Jeep Cherokee Laredo                         Reaffirmation Agreement.
    property              66,208 miles                                      Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                Avia Apartments                                                                             No

                                                                                                                           Yes

 Description of leased         Rental of residence at 7960 Hayden Road, Apt. B201, Scottsdale, AZ
 Property:                     85258
                               Term of 12 months beginning 3/1/2019 and ending 2/29/2020
                               Monthly amount $1,230.00

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




                 Case 2:19-bk-06246-PS                       Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                              Desc
                                                            Main Document    Page 108 of 134
 Debtor 1      Bryan R. Hepler                                                                       Case number (if known)



 Lessor's name:               McCormick Ranch Golf Club, Inc.                                                                 No

                                                                                                                              Yes

 Description of leased        Agreement dated September 1, 2011, between Hepler Golf, LLC, and
 Property:                    McCormick Ranch Golf Club, Inc., for Hepler Golf, LLC, to operate Golf
                              Instruction at McCormick Ranch Golf Club, Inc., commencing 9/1/2011 and
                              terminating 8/31/2016 with a five year renewal option, rent owed $7,500.00
                              per month; not assignable; not transferrable per lease terms


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Bryan R. Hepler                                                          X
       Bryan R. Hepler                                                                  Signature of Debtor 2
       Signature of Debtor 1

       Date        May 21, 2019                                                     Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                         Desc
                                                            Main Document    Page 109 of 134
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Bryan R. Hepler
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of Arizona                                    2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                           3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                         -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                         -$
        Net monthly income from rental or other real property             $           Copy here -> $                              $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 Case 2:19-bk-06246-PS                       Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                           Desc
                                                            Main Document    Page 110 of 134
 Debtor 1     Bryan R. Hepler                                                                         Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                      $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                    $                            $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Bryan R. Hepler
                Bryan R. Hepler
                Signature of Debtor 1
        Date May 21, 2019
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                         Desc
                                                            Main Document    Page 111 of 134
 Fill in this information to identify your case:

 Debtor 1            Bryan R. Hepler

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of Arizona

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                              Desc
                                                            Main Document    Page 112 of 134
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                     Desc
                                                            Main Document    Page 113 of 134
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                           Desc
                                                            Main Document    Page 114 of 134
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                         Desc
                                                            Main Document    Page 115 of 134
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                         Desc
                                                            Main Document    Page 116 of 134
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                           District of Arizona
 In re       Bryan R. Hepler                                                                                  Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     4,500.00
             Prior to the filing of this statement I have received                                        $                     4,500.00
             Balance Due                                                                                  $                         0.00

2.     $    310.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Paid by Skye Thomas (spouse of Bryan Heplerl)

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Data collection and organization; exemption analysis, structure and application; preparation and filing of petition,
                 schedules and statements necessary to commence case, necessary reaffirmation agreements and applications;
                 preparation and filing of necessary motions pursuant to 11 USC 522(f)(2)(A) for avoidance of judicial lien(s) on
                 property, while uncontested.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability action(s), any contested judicial lien avoidances, any relief
               from stay actions or any other adversary proceeding, or all legal matters after filing the bankruptcy petition to
               commence the case.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 21, 2019                                                                  /s/ Thomas G. Luikens
     Date                                                                          Thomas G. Luikens 004584
                                                                                   Signature of Attorney
                                                                                   THOMAS G. LUIKENS, P.C.
                                                                                   2700 N. Third Street, Suite 2005
                                                                                   Phoenix, AZ 85004-4602
                                                                                   602-277-4849 Fax: 602-468-9928
                                                                                   tom@thomasluikens.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                                Desc
                                                            Main Document    Page 117 of 134
                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re      Bryan R. Hepler                                                                                Case No.
                                                                                Debtor(s)                  Chapter    7

                                                                                                           Check if this is an
                                                                                                        Amended/Supplemental Mailing List
                                                                                                        (Include only newly added or
                                                                                                        changed creditors.)


                                                           MAILING LIST DECLARATION


            I, Bryan R. Hepler , do hereby certify, under penalty of perjury, that the Master Mailing List, consisting of 16 page(s),

is complete, correct and consistent with the debtor(s)' Schedules.




 Date: May 21, 2019                                                  /s/ Bryan R. Hepler
                                                                     Bryan R. Hepler
                                                                     Signature of Debtor

 Date: May 21, 2019                                                  /s/ Thomas G. Luikens
                                                                     Signature of Attorney
                                                                     Thomas G. Luikens 004584
                                                                     THOMAS G. LUIKENS, P.C.
                                                                     2700 N. Third Street, Suite 2005
                                                                     Phoenix, AZ 85004-4602
                                                                     602-277-4849 Fax: 602-468-9928




MML_Requirements_8-2018                                                                                                                    MML-3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




              Case 2:19-bk-06246-PS                          Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59                     Desc
                                                            Main Document    Page 118 of 134
Hepler, Bryan -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




ABBIE MIA MERRICK
9450 E. BECKER LANE, UNIT 1035A
SCOTTSDALE AZ 85258


ABG-SHARK, LLC
C/O AUTHENTIC BRANDS GROUP, LLC
1411 BROADWAY, 4TH FLOOR
NEW YORK NY 10018


ABS SIGNS
1915 E. BAYLOR COURT
CHANDLER AZ 85225


AJGA
1980 SPORTS CLUB DRIVE
BRASELTON GA 30517


AL AND DEANIE CHANDLER
544 15TH ST. N.E.
EAST WENATCHEE WA 98802


ALBERT D. HUDEK
129 PARK AVENUE
COUNCIL BLUFFS IA 51503


ALICE M. KLASSEN
720 W. COURT ST.
NEW HAMPTON IA 50659


ANDREW F. HALABY
SNELL & WILMER L.L.P.
400 E. VAN BUREN ST. STE 1900
PHOENIX AZ 85004


APHIRADI SCHADE
5/6 MOO2, MAE LEN VILLAGE
ONKLAND, MAEOON,
CHIANG MAI, THAILAND 50130


ARIZONA DEPARTMENT OF REVENUE
BANKRUPTCY & LITIGATION
1600 W. MONROE, 7TH FLOOR
PHOENIX AZ 85007-2650




        Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                                Main Document    Page 119 of 134
Hepler, Bryan -



ARTHUR POELEN
7569 MORLEY DRIVE
BURNABY, BC, V5E 3Y2
CANADA


AVIA APARTMENTS
7960 HAYDEN ROAD
SCOTTSDALE AZ 85258


BARBARA AND DARRIN HOY
24201 SE 472ND STREET
SANDY OR 97055


BLAKE CHRISTOPHER LOFGREN
9815 SEASONS WEST DR. #301
INDIANAPOLIS IN 46280


BOBBI METZGER-CROSS
1841 OAK CREEK TERRACE
EDMOND OK 73034


BRIAN FARLEY
2525 NE 21ST STREET
FORT LAUDERDALE FL 33305


BRIL FLINT
201 LAS LOMAS DR.
WEST LAKE HILLS TX 78746


BRUCE BJORNSTAD
DIANA M. MOELLER
1918 HARRIS AVENUE
RICHLAND WA 99354


BRYAN HEPLER GOLF, LLC
7960 N. HAYDEN ROAD #B201
SCOTTSDALE AZ 85258


BRYAN KINTZ
6909 E. OSBORN RD UNIT G
SCOTTSDALE AZ 85251




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 120 of 134
Hepler, Bryan -



CAPITAL ONE
BANKRUPTCY CLAIMS SERVICER
PO BOX 85167
RICHMOND VA 23285-5167


CATHY HUDEK
DALE STORR
10311 N. PRAIRIE DRIVE
SPOKANE WA 99208


CHARLES AND MELISSA WILCOSKY
PO BOX 1945
MCHENRY IL 60051


CHARLES J. GALL
6420 SE 28TH
PORTLAND OR 97202


CHARLES KARO
5 WHITMAN COURT
HUNTINGTON NY 11743


CHRISTI ANN LYMAN
840 12TH ST. SE
MASON CITY IA 50401


CHRISTOPHER GOBLE
1619 S. 179TH STREET
OMAHA NE 68130


CHRISTOPHER M. JOHNSON
5704 W. 23RD AVENUE
KENNEWICK WA 99338


COBRA GOLF INCORPORATED
PO BOX 74008948
CHICAGO IL 60674-8948


CORDOVA & JONES, P.C.
2380 W. RAY ROAD
CHANDLER AZ 85224


CORPORATE DISK COMPANY
4610 PRIME PARKWAY
MCHENRY IL 60050

       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 121 of 134
Hepler, Bryan -



CREDIT ONE BANK
PO BOX 98873
LAS VEGAS NV 89193-8873


CURTIS AND JUDY HUDEK
6529 E. DESERT COVE
SCOTTSDALE AZ 85254


DAVE CAROLLO
313 N. LOST CANYON WAY
EAGLE ID 83616


DAVID A. MUNISTERI
PO BOX 34
EMERSON GA 30137


DAVID AND RITA MENNENGA
2370 CO. RD. 1800 EAST
URBANA IL 61802


DAVID HARVEY
KAREN NELSON
1931 HARRIS AVENUE
RICHLAND WA 99354


DAVID HUCH
4142 ONSLOW PLACE SE
SMYRNA GA 30080


DESERT SCHOOLS FEDERAL CREDIT UNION
8220 N. VIA PASEO DEL NORTE
SCOTTSDALE AZ 85258


DLR, INC.
PO BOX 520382
SALT LAKE CITY UT 84152


DONALD CRONIN
3 HIGHLAND AVENUE
LONG VALLEY NJ 07853


DOUGLAS GUILFORD
107 PARK AVENUE
STRAWBERRY POINT IA 52076


       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 122 of 134
Hepler, Bryan -



DOUGLAS LARM
13405 159TH ST. COURT EAST
PUYALLUP WA 98374


EDWARD J. MARKO
MARKO LAW PLLC
14820 N. CAVE CREEK RD. #6
PHOENIX AZ 85032


EMANUEL A. FONTANA, JR.
3000 WESLAYAN, STE. 235
HOUSTON TX 77027


ERIC CASE
6540 E. VOLTAIRE AVENUE
SCOTTSDALE AZ 85254


ERIC SOLOMON
1330 AVENUE OF THE AMERICAS, STE 23A
NEW YORK NY 10019


EUGENE PAUL WRIGHT
1379 STORY CT.
SAN JOSE CA 95127


FOREVER CORPORATE PLAZA
7501 E. MCCORMICK PARKWAY
SCOTTSDALE AZ 85258


FUNDING METRICS, LLC D/B/A LENDINI
884 TOWN CENTER DRIVE
LANGHORNE PA 19047


GAVIN W. MCCLINTIC
MCCLINTIC & MCCLINTIC, P.C.
1234 EAST BROOMFIELD, SUITE 4
MOUNT PLEASANT MI 48858


GAYLE MCINROY
1834 CEDAR VIEW DRIVE
CHARLES CITY IA 50616


GREG LUCAS
16714 SE 45TH STREET
BELLEVUE WA 98006

       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 123 of 134
Hepler, Bryan -



GREGG E. TRYHUS
7377 E. DOUBLETREE RANCH RD, STE 100
SCOTTSDALE AZ 85258


GREGORY RANDOLF JAMES
5202 E. FELLARS DRIVE
SCOTTSDALE AZ 85254


HEATH KYLE
7501 E. MCCORMICK PWKY STE 106
SCOTTSDALE AZ 85258


HURVEY TUDOR, ESTATE OF
VIRGINIA TUDOR
3323 140TH STREET
CHARLES CITY IA 50616


IMPERIAL HATS
PR NEWSIRE ASSOCIATION LLC
1 PARAMOUNT DRIVE
BOURBON MO 65441


INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA PA 19101-7346


J. MARK HELDENBRAND
J. MARK HELDENBRAND, P.C.
2222 S. DOBSON ROAD, SUITE 402
MESA AZ 85202


J.A.K. HOLDINGS
MICHAEL KADOSH
245 E. 58TH STREET, APT. 17C
NEW YORK NY 10022


JACK NICKLAUS
1295 US HIGHWAY ONE, THIRD FLOOR
NORTH PALM BEACH FL 33408


JAMES E. MAHER, JR.
511 BIRCH RIVER DRIVE
DAHLONEGA GA 30533




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 124 of 134
Hepler, Bryan -



JAMES H. ZIMMERMAN
2304 MURIEL CT.
RICHLAND WA 99352


JAMES M. BARKHURST
PO BOX 1004
LA JOLLA CA 92038


JASON C. RICHARDS
18408 LANIER ISLAND SQUARE
LEESBURG VA 20176


JASON VAILLANCOURT
219 SHAWMET AVE #4
BOSTON MA 02119


JEFFREY MICHAEL MAILAND
CHRISTINE HERMINE MAILAND
511 OLD HWY 35 SOUTH
HUDSON WI 54016


JERRY EGUSA
3833 AQUA VISTA COURT
HAYWARD CA 94542


JOE AND JANE COX
2817 COTTAGE LANE
PASO ROBLES CA 93446


JOHN D. PARKER II
PARKER LAW FIRM PLC
1204 E. BASELINE ROAD, #206
TEMPE AZ 85283


JOHN G. QUIGLEY
22 CHAMBERS STREET
PRINCETON NJ 08542


JOHN HICKSON
328 MEADOW ROAD
TOPSHAM ME 04086


JOHN MOTT
10994 E. PURPLE ASTER WAY
SCOTTSDALE AZ 85262

       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 125 of 134
Hepler, Bryan -



JOHN P. HENNESSEE, JR.
3224 SW 119TH STREET
OKLAHOMA CITY OK 73170


JON SENKOWSKY
3708 SOUTH BOWEN ROAD
ARLINGTON TX 76016


JONATHAN AND PAUL CALDWELL
535 BIRCH RIVER DRIVE
DAHLONEGA GA 30533-7111


JONATHON MICHAEL THOMAS
206 NORTH 2975 WEST
WEST POINT UT 84015


JORDAN FRIESZ
5440 FERN LOOP
WEST RICHLAND WA 99353


JORGE RENDON
CERRADA DE LA AMARGURA 500 TORRE 4
PH3, JARDINES DE LA HERRADURA, CP 52785
EDOBDE MEXICO, MEXICO


JOSEPH AND BETH PORTER
JOE PORTER PLLC 401K PSP
6039 E. CALLE DEL PAISANO
SCOTTSDALE AZ 85251


JOSEPH GAUDINO
121 N. MONROE STREET UNIT 8010
TALLAHASSEE FL 32301


JOSEPH M.R. COVEY
PARR BROWN GEE & LOVELESS, P.C.
101 SOUTH 200 EAST, STE 700
SALT LAKE CITY UT 84111


JOSH HARVEY
7575 E. INDIAN BEND RD #2109
SCOTTSDALE AZ 85250




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 126 of 134
Hepler, Bryan -



KANE WALKER KENNEDY
11260 N. 92ND STREET #1043
SCOTTSDALE AZ 85260


KAREN DAVIES
PO BOX 3193
CAREFREE AZ 85377


KASZA LIVING TRUST
ELINOR AND GREG KASZA
1616 HAINS AVENUE
RICHLAND WA 99354


KAT COMPANIES, LLC
KYLE WHITE
900 SOUTH BRADLEY
MOUNT PLEASANT MI 48858


KEVIN RUNGE
ANDREW GREENAWALT
4448 S. HASSETT
MESA AZ 85212


KIM ANDERSON
PO BOX 844
BRIDGEPORT WA 98813


KYLE LELAND WHITE
1155 WHITETAIL TRAIL
MOUNT PLEASANT MI 48858


KYLE WALTERS
3896 E. ALFALFA DRIVE
GILBERT AZ 85298


LELAND S. HU
4718 E. BERNELL DRIVE
PHOENIX AZ 85028


LOUIS PAULSON
2847 DAPPLEGRAY LANE
WALNUT CREEK CA 94596




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 127 of 134
Hepler, Bryan -



MARK A. KIRKORSKY, P.C.
PO BOX 25287
TEMPE AZ 85285


MARK DABAGIA
11020 CARNOUSTIE LANE
FORT WAYNE IN 46814


MARK HENSON
2050 AUTUMN DRIVE
EAST WENATCHEE WA 98802


MARTIN LEVION
80 GREY WOLF
SANTA FE NM 87506


MARY MICHELE YOUNG
6101 JERRYS DRIVE
COLUMBIA MD 21044


MARYANN MUNGER
380 3RD STREET
MAYNARD IA 50655


MCCORMICK RANCH GOLF CLUB, INC.
ATTN: STUART KIRK
7505 E. MCCORMICK RANCH GOLF CLUB
SCOTTSDALE AZ 85258


MICHAEL BERAN
538 RED COAT LANE
PHOENIXVILLE PA 19460


MICHAEL INGWER
5 NORTH RIDGE ROAD
ARMONK NY 10504


MICHAEL LEE KLASSEN
2130 E. EXETER AVE.
IONIA IA 50645


MICHAEL OWENS
8164 E. TORTUGO VIEW LANE
SCOTTSDALE AZ 85266


       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 128 of 134
Hepler, Bryan -



MICHAEL P. RYAN
107 FRONT ST.
PALM COAST FL 32137


MICHAEL WAGNER
1731 BELMONT CIRCLE SW
VERO BEACH FL 32968


MIKE LINDSEY
19700 N. 76TH ST. UNIT 2082
SCOTTSDALE AZ 85255


MONTY COOPER
15 SOLDIERS TRAIL
SEDONA AZ 86336


MURRAY KESSELMAN
1-530 RIVER AVENUE
WINNIPEG, MANITOBA
CANADA, R3L 0E2


NICKLAUS COMPANIES, LLC
C/O SNELL & WILMER
400 E. VAN BUREN STREET
PHOENIX AZ 85004


OPEN OCEANS
9984 SCRIPPS RANCH BLVD., STE 530
SAN DIEGO CA 92131


PATRICK HORSMAN
9400 W. BAY HARBOR DRIVE #204
BAY HARBOR ISLANDS FL 33154


PAUL E. CHAMBERLAIN
450 KINGSLEY AVENUE
PALO ALTO CA 94301


PAUL KARSEN
6235 TRAILHEAD ROAD
HIGHLANDS RANCH CO 80130




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 129 of 134
Hepler, Bryan -



PAXTON JEVNICK
DAWN JEVNICK IRREVOCABLE TRUST
40222 N. 50TH STREET
CAVE CREEK AZ 85331


PELZER GOLF SUPPLIES
12717 SE CARPENTER DRIVE
CLACKAMAS OR 97015


PETER PERRY
7786 S. ELIZABETH CT.
CENTENNIAL CO 80122


PHILADELPHIA INSURANCE
ONE BALA PLAZA, STE. 100
BALA CYNWYD PA 19004


PXG - PARSONS XTREME GOLF
15690 N. 83RD WAY
SCOTTSDALE AZ 85260


RAJENDER MOHANDAS
10 HARBOURVIEW COURT
ANTIGONISH, NOVA SCOTIA
CANADA B2G 0A7


RANDY BROWELEIT
RJ TRUST
3729 MONTE SERENO TERRACE
FREMONT CA 94539


RAPHAEL WILLIAM KENNEDY
11424 E. HELM DRIVE
SCOTTSDALE AZ 85255


RICHARD DONALD METCALF
256 MELROSE AVENUE
TRYON NC 28782


RICHARD E. CARTMELL
1938 HETRICK
RICHLAND WA 99354




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 130 of 134
Hepler, Bryan -



ROBERT & MAHEALANI RILEY
6712 E. ONYX AVENUE
PARADISE VALLEY AZ 85253


ROBERT J. PICCINELLI
MARGARET J. PICCINELLI
5228 SOUTH KENTON WAY
ENGLEWOOD CO 80111


ROBERT MALITZ
144 BRANDON TERRACE
ALBANY NY 12203


RONALD AND JUNE TAKAI FAMILY TRUST
2 DANVILLE LANE
COTO DE CAZA CA 92679


ROSS AUTEN
6500 DAKAR RD W
FORT WORTH TX 76116


RUSSELL T. KELLEY
919 CONGRESS AVE, STE 950
AUSTIN TX 78701


SARAH LEES
12225 SOUTH 14TH COURT
JENKS OK 74037


SCOTT SEARS
1137 DERBYSHIRE PLACE
CARROLLTON TX 75007


SEAN AREY
34028 NE ELECTRIC ROAD
CORVALLIS OR 97333


SHONN ARNDT
77 DISCOVER RIDGE HILL SW
CALGARY, ALBERTA
CANADA T3H 4Y5




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 131 of 134
Hepler, Bryan -



SIGNATURE GOLF
MARK JAYNES
PO BOX 18272
FOUNTAIN HILLS AZ 85269


SNAP ADVANCES, LLC
1182 W. 2400 S., SUITE A
SALT LAKE CITY UT 84119


SPAHR LIVING TRUST
LARRY SPAHR
22 CASTLEBRIDGE LANE
FAIRFIELD GLADE TN 38558


ST. JOHN LIVING TRUST
DON ST. JOHN
2584 ELIZABETH STREET #7
SALT LAKE CITY UT 84106


STELLA BRYAN
419 LOCKE DRIVE
APTOS CA 95003


STEVE AND KARLA BASS
4119 BELAIR DR.
URBANDALE IA 50323


STEVEN GEORGE RHODES
5009 PALMETTO AVENUE, UNIT 31
PACIFICA CA 94044


SYNAPSE STUDIOS
520 S. MILL AVE, #202
TEMPE AZ 85281


TERI HJELTE
ALONZO KNOWLES
8605 HAMMOCK DUNES DRIVE
WILMINGTON NC 28411


THE DURKIN AGENCY
PO BOX 165
RIFTON NY 12471




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 132 of 134
Hepler, Bryan -



THEODORE ANDREW YOUNG
507 WEST LADONNA DRIVE
TEMPE AZ 85283


THOMAS G. HOGARTY
PO BOX 155
BIG HORN WY 82833-0155


TOM PATTEN
4 BUTTERCUP COURT
PASCO WA 99301


TONY CORENO
21320 N. 56TH ST.
PHOENIX AZ 85054


TYLER JAMES THOMPSON
2286 COPPERCREEK STREET
RICHLAND WA 99354


UNITED HEALTHCARE INSURANCE
DEPT. CH 10151
PALATINE IL 60055-0151


WALTER C. LINDSAY
891 OLD BALLARD ROAD
CHARLOTTESVILLE VA 22901


WENDY ANDERSON
CHRISTIAN ANDERSON PLC
5050 N. 40TH STREET
PHOENIX AZ 85018


WILLIAM AND EDITH ELKJER
3301 GREENLAWN PARKWAY
AUSTIN TX 78757


WILLIAM ELLIS ARMSTRONG
3315 CHARTREUSE WAY
HOUSTON TX 77082


WILLIAM REAVIE
8256 E. WINGSPAN WAY
SCOTTSDALE AZ 85255


       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 133 of 134
Hepler, Bryan -



WILLIAM S. REYNER JR. TRUST
2895 HIDDEN VALLEY LANE
SANTA BARBARA CA 93108


WINSTON COLLECTION
2167 AVON INDUSTRIAL DRIVE
ROCHESTER MI 48309


ZORO ENTERPRIZES LLC
RICHARD VAUGHAN
6037 E. COUNTRY CLUB VISTA DRIVE
TUCSON AZ 85750


ZYL INVESTMENT, LLC
JOSH ZANDER AND THOMAS LAFFONT
2885 SAND HILL ROAD, 2ND FLOOR
NEW HAMPTON IA 50659




       Case 2:19-bk-06246-PS    Doc 1 Filed 05/21/19 Entered 05/21/19 15:28:59   Desc
                               Main Document    Page 134 of 134
